                 Case 3:17-cv-05982-MLP Document 28 Filed 06/11/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARCELLINA M. MACARTHUR,

 9                             Plaintiff,                 Case No. C17-5982 MLP

10          v.                                            ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13

14
            In February 2019, the Court affirmed the final decision of the Commissioner and
15
     dismissed the case with prejudice. (Dkt. ## 20, 21.) Plaintiff appealed that decision to the Ninth
16
     Circuit. (Dkt. ## 22, 23.) On appeal, the parties filed a stipulated motion to vacate the judgment
17
     and to remand pursuant to Carr v. Saul, 141 S. Ct. 1352 (2021). (Dkt. # 26.) The Ninth Circuit
18
     granted the motion. (Id.) Accordingly, the Court hereby remands this matter to the Social
19
     Security Administration for the agency to conduct further proceedings consistent with the
20
     Supreme Court’s intervening decision in Carr.
21
     //
22
     //
23
     //
24

25
     ORDER - 1
             Case 3:17-cv-05982-MLP Document 28 Filed 06/11/21 Page 2 of 2




 1         Dated this 11th day of June, 2021.


                                                A
 2

 3                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
